Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 1 of 20 PageID 76



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

                Plaintiff,

                v.                                          Case No.: 6:19-CR-49-ORL-31EJK

SEONGCHAN YUN A/K/A “STEVEN YUN”

            Defendant.
________________________________________/


  DEFENDANT YUN’S MOTION TO PRECLUDE ADMISSION OF PRIVILEGED
 COMMUNICATIONS WITH OUTSIDE COUNSEL FOR CBOL AND SUPPRESS HIS
        FEBRUARY 7, 2017 STATEMENTS TO THE GOVERNMENT

Defendant Seongchan Yun, A/K/A Steven Yun, by and through undersigned counsel hereby

moves this Court to: 1) preclude admission, at trial, of privileged communications between Mr.

Yun and outside counsel for CBOL; and 2) suppress the oral and written statements he made to

the Government on February 7, 2017 as the product of Government action that tricked Mr. Yun

into confessing and violated his Fifth Amendment rights. In the alternative Mr. Yun requests a

hearing on the matter, and in support of said motion would state as follows:

                                            FACTS

   1) On April 3, 2014 and April 18, 2014, the National Aeronautics and Space Administration

       (“NASA”) solicited price quotes for stainless-steel tubing and threaded rod. [Gov’t Disc.

       at 250, 2440].

   2) On or about April 10, 2014 and May 2, 2014, STAT Industry, Inc. (“STAT”), a Florida

       company, submitted price quotes in response to those solicitations. [Gov’t Disc. at 127,

       2410].



                                                1
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 2 of 20 PageID 77



      3) On May 16, 2014 and May 27, 2014, STAT won the NASA contracts for stainless-steel

           tubing and threaded rod. [Gov’t Disc. at 250, 264].

      4) The NASA contracts required that all stainless-steel tubing and threaded rod be of domestic

           origin. [Gov’t Disc. at 250, 264].

      5) On or about June 5, 2014, STAT sub-contracted the procurement of stainless-steel tubing

           and threaded rod to CBOL Corporation (“CBOL”), a California company that supplies

           parts to many industries, although primarily to overseas customers. [Gov’t Disc. at 132].

      6) As of June 2014, Defendant Yun was employed at CBOL. He had no prior experience or

           training on domestic contracts. He was and had always been assigned to the Republic of

           Korea group, responsible for exports to Korean clients. Despite this lack of experience and

           training, CBOL assigned Defendant Yun to work on the STAT contract. Working with

           Yun on this project were his team members, manager EA, and co-workers CY and MC.

      7) On or about July 8, 2014, CBOL subcontracted with Specialized Metals, a Florida

           company, to supply the stainless-steel tubing. [Gov’t Disc. at 3534].

      8) On or about July 25, 2014, CBOL and Specialized Metals arranged for Specialized Metals

           to ship several crates of stainless-steel tubing from its office in Coral Springs, FL to a

           freight forwarder in Doral, FL called Powertrans Freight System, Inc. (“Powertrans

           Freight”). STAT industries was to pick up the stainless-steel tubing once received at

           Powertrans. [Gov’t Disc. at 3488].

      9) On or about July 25, 2014, Deborah Raney, the President of STAT 1, and Jonathan Hipps,

           an employee of STAT, drove to Powertrans Freight to examine the stainless-steel tubing.

           [Gov’t Disc. at 678-679].



1
    Raney has not been charged with any crimes.

                                                    2
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 3 of 20 PageID 78



      10) On or about July 25, 2014, STAT shipped the stainless-steel tubing from Powertrans

           Freight to NASA. [Gov’t Disc. at 1788]. The stainless-steel tubing arrived at NASA on

           July 28, 2014. [Gov’t Disc. at 1789].

      11) For several reasons, upon receipt, NASA believed the tubing to be foreign made, thus

           violating the contracts with STAT. [Gov’t Disc. at 275]. For example, the stainless-steel

           tubing had markings for “JIULI 2.” Moreover, the shipping crates held paperwork with

           “Jiuli” written on it (“NASA Jiuli Document”) although the NASA Jiuli Document did not

           reference the tubing’s country of origin. [Gov’t Disc. at 276].

      12) On or about August 2014, NASA began investigating, among other things, the source of

           the stainless-steel tubing. [Gov’t Disc. at 275].

      13) NASA procured a version of the Jiuli Document that identified the country of origin as

           China and also identified the supplier as Specialized Metals (“SM Jiuli Document”).

           [Gov’t Disc. at 1533].

      14) NASA investigated why the NASA Jiuli Document did not identify the country of origin

           (China) while the SM Jiuli Document did. [Gov’t Disc. at 1489-1491].

      15) On March 30, 2016, NASA investigators flew to Los Angeles to interview Defendant Yun.

           They advised Mr. Yun that they were investigating STAT. Yun was never told he was the

           subject of the investigation or under suspicion. [Gov’t Disc. at 896-898, 3927-3972].

      16) On or about June 23, 2016, NASA officially provided CBOL with a Government-Industry

           Data Exchange Program (“GIDEP”) Problem Advisory informing them that NASA was




2
    Jiuli is a well-known Chinese steel manufacturer.



                                                        3
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 4 of 20 PageID 79



     investigating the circumstances of the production of foreign-made tubing and threaded rod.

     [Gov’t Disc. at 1402, 1388-1389].

  17) On or about July 11, 2016, an attorney with a nationwide law firm became outside counsel

     (“OC”) for CBOL and contacted SA William Shores, the case agent in this investigation,

     to advise that he would be representing CBOL in the Government’s criminal investigation

     and GIDEP inquiry. [Gov’t Disc. at 1381].

  18) On July 23, 2016, CBOL, through its internal general counsel, responded to NASA’s

     GIDEP Problem Advisory, blaming the problem of supplying Chinese parts to NASA on

     confusion. [Gov’t Disc. at 1388-1389].

  19) On November 2, 2016, NASA Investigators interviewed former STAT employee Jonathan

     Hipps and asked about the differences between the NASA Jiuli Document and the SM Jiuli

     Document. Hipps stated, in substance, that Deborah Raney, his boss and the owner of

     STAT, “blotted out” the Chinese address from the NASA Jiuli Document. [Gov’t Disc. at

     1489-1491].

  20) On December 6, 2016, AUSA James Mandolfo, the attorney assigned to the case for the

     Government, advised SA Shores that he planned to use the Grand Jury in January 2017 and

     expected to indict Deborah Raney by February 2017, and possibly Hipps. [Gov’t Disc. at

     1543]. Defendant Yun was not named as a target, or subject in that discussion. Id.

  21) On December 8, 2016, SA Shores was given subpoenas to serve on Grand Jury witnesses.

     [Gov’t Disc. at 1549, 1552]. One subpoena was addressed to Defendant Yun, who no

     longer worked for CBOL, and another subpoena was addressed to Elizabeth (“Ellie”) Ahn,

     a current CBOL employee. Id.




                                              4
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 5 of 20 PageID 80



    22) That same day, Defendant Yun, after conferring with his former CBOL manager and being

        told to speak with OC, had two phone calls with OC 3. The OC also texted with Defendant

        Yun, arranging to meet him in Los Angeles the next day4. See, Exhibit A.

    23) On December 9, 2016, SA Shores served Ellie Ahn and Mr. Yun with subpoenas to testify

        in the Grand Jury. [Gov’t Disc. at 1549, 1552].

    24) Per phone records, there were three telephone calls between Defendant Yun and the OC on

        December 9 5. The OC and Defendant Yun also communicated via text, arranging to meet

        at a Starbucks or café. See, Exhibit A.

    25) On December 10, 2016, at 14:30 hours, the OC texted Defendant Yun, “Good meeting you.

        You were right, btw – the Jiuli contact information was redacted. That’s ok, we’ll explain.”

        Emphasis added. Defendant Yun responded, “Good meeting you too sir! Hopefully

        everything goes well. I’ll see you in Florida 6.” See, Exhibit A.

    26) On December 14, 2016, the OC advised Yun, via text, that the AUSA would like to do a

        pre-interview on January 17, 2017, the day before Mr. Yun was scheduled to testify before

        the Grand Jury. The OC advised Yun to let the “travel coordinator” know and to let the

        OC know when his plans are set. See, Exhibit A.




3
  The OC notified NASA in July 2016 that he would represent CBOL in the investigation. [Gov’t Disc. at 1381]. SA
Shores’ investigative reports highlight why CBOL may have hired counsel and why counsel was concerned about a
criminal investigation of CBOL. Specifically, CBOL had imported hundreds of times from “known or suspected
counterfeit component sources.” Additionally, CBOL was the target of six (6) border seizures between 2010 and
2015. [Gov’t Disc. at 454].
4
  Separately, the Defendant is filing an Unopposed Motion to File Documents Under Seal. Those documents will
include an unredacted copy of this Motion, which includes privileged communications between Defendant and OC as
well as a separate set of privileged text communications between OC and Defendant. The Government does not
oppose this Motion with the understanding that the Defendant will not oppose their request to respond to the Motion
once a procedure is put in place for the Government to review all materials.
5
  The calls were for 4 minutes, 1 minute, and 1 minute.
6
  The Florida reference is to Yun’s anticipated grand jury appearance in Orlando, and Yun’s expectation that this
lawyer would be representing him during that appearance.

                                                        5
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 6 of 20 PageID 81



  27) As of December 14, 2016, Mr. Yun reasonably believed that the OC was his attorney. To

     that end: (1) he and the OC spoke in person on December 9; (2) the next day, the OC

     advised Yun, “That’s ok, we’ll explain” about potential redactions; (3) Mr. Yun told the

     OC, “I’ll see you in Florida;” (4) the OC wanted to know when Mr. Yun’s travel plans

     were set; and (5) the OC had not advised Mr. Yun to obtain separate counsel and no written

     Upjohn warning exists in the Government discovery or in Mr. Yun’s possession.

  28) On December 19, 2016, despite Mr. Yun’s belief that an attorney-client relationship existed

     between him and the OC, the OC called SA Shores and left a voicemail, asking SA Shores

     to call him back. [Gov’t Disc. at 1562]. The OC’s later communication with SA Shores

     establishes that the OC was likely calling to disclose a possible admission that Defendant

     Yun had made to him. Id.

  29) On December 21, 2016, the OC texted Defendant Yun about Mr. Yun’s travel

     arrangements. The OC did not advise Defendant Yun of his call to SA Shores. See, Exhibit

     A.

  30) On January 10, 2017, SA Shores returned the OC’s call. The OC advised SA Shores that:

     (1) neither the OC nor his firm represented Mr. Yun; (2) that he had spoken with Yun about

     the upcoming Grand Jury testimony; and (3) Yun made possible admissions regarding

     possible alterations to the NASA Jiuli Document. [Gov’t. Disc. at 1562]. The OC

     described Mr. Yun as a “babe in the woods.” SA Shores asked the OC to contact CBOL

     and inquire if any other versions of the documents were held by CBOL and not turned over

     as part of its Grand Jury production. Id.

  31) After speaking with the OC, SA Shores called Mr. Yun and asked whether he whited out

     or obliterated information on the NASA Jiuli document. According to SA Shores’ report



                                                 6
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 7 of 20 PageID 82



           of interview with Yun that date, Yun was evasive and failed to acknowledge that he had

           whited out information from the mill test report. The call lasted eight (8) minutes 7. One

           minute after hanging up, Yun called the OC and spoke with him for twelve (12) minutes 8.

       32) The next day, January 11, 2017, the OC texted Yun and asked if he had time to discuss

           documents. Mr. Yun called the OC and spoke with him for fourteen (14) minutes. See,

           Exhibit A.

       33) Thereafter, still on January 11, 2017, the OC called SA Shores a second time. The OC

           advised that Yun called him on January 10, shortly after Yun had spoken with SA Shores.

           The OC informed SA Shores that Yun confessed to altering documents by whiting out

           information about China. Id. The OC further advised that CBOL found original documents

           on which China-related information was whited out. Id. Presumably, these are the same

           documents about which the OC texted Mr. Yun earlier in the day.

       34) The next day, January 12, 2017, SA Shores advised AUSA James Mandolfo of Mr. Yun’s

           possible admission. AUSA Mandolfo directed SA Shores to re-interview Mr. Yun. He

           advised that he would consider charging Yun separately from Deborah Raney and Jonathan

           Hipps. [Gov’t Disc. at 1564]. Neither AUSA Mandolfo nor SA Shores discussed receipt

           or request for an Upjohn waiver from the OC regarding the representation of Mr. Yun or

           inquiring as to whether Mr. Yun had counsel. Until that point, Mr. Yun had not been a

           target of the investigation. However, after January 12, 2017, and only after the OC’s two

           disclosures to the Government, which were premised on Yun’s confidential disclosure of

           information to the OC, he clearly was.




7
    The call is listed with “Unknown.”
8
    Yun was plainly calling OC for advice on how to proceed, given his conversation with SA Shores.

                                                          7
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 8 of 20 PageID 83



  35) On January 12, 2017, SA Shores called Mr. Yun and requested a meeting the week of

     February 6, 2017. Yun agreed. [Gov’t Disc. at 1562].

  36) Thereafter, Mr. Yun texted the OC. He said, “[OC]. I just got a call from Mr. Shores

     saying that the grand jury has been canceled for next week. He said it was because the

     prosecutor has to come out to California I think? And Mr. Shores is coming out here and

     wants to meet with me the second week of February. I’m not sure what this means.” See,

     Exhibit A, emphasis added. Through this communication, Mr. Yun was clearly seeking

     advice from the person he believed to be his lawyer.

  37) In response, the OC did not either advise Mr. Yun of the potential trouble he was facing,

     tell Mr. Yun to secure independent counsel, or advise Mr. Yun about his prior

     communications with SA Shores. Instead, the OC wrote: “This is not uncommon. The

     government is not going to put you in the grand jury until they have all the facts straight.

     This means the agent thought he had all the facts straight, but now realizes he doesn’t. He

     will ask you about the redactions, the same kind of questions I’ve asked you. I’ll learn

     some more info about where they are soon, I think. Stay tuned.” See, Exhibit A.

  38) Thereafter, the OC presumably communicated with the Government about arranging Mr.

     Yun’s interview. Between January 12 and January 21, the OC and Mr. Yun engaged in

     several phone calls.

  39) On February 6, 2017, the day before Mr. Yun was scheduled to meet with SA Shores, Mr.

     Yun, at the OC’s request, met with the OC at a branch of his law firm in Los Angeles, to

     discuss and prepare for the next day’s interview. The OC texted Yun, “Steve, hopefully

     we can still meet this evening…What time do you think you might be able to make it?

     Thanks again.” See, Exhibit A.



                                              8
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 9 of 20 PageID 84



    40) On February 6, 2017, Yun met the OC in Los Angeles. Prior to that evening, Mr. Yun

        believed the OC to be his lawyer. Moreover, he expected the OC to attend the February 7,

        2017 meeting with SA Shores. However, during the February 6, 2017 meeting, the OC

        advised that he could not represent Yun due to a conflict of interest and would not be

        attending the meeting with SA Shores.

    41) Instead of advising Mr. Yun to get counsel or advising him of the risks he might face by

        speaking with SA Shores, the OC encouraged him to meet the Government on his own.

        After their February 6 meeting, at 8:34 PM, the OC texted, “Good luck Steve! One foot in

        front of the other, and you’ll be fine 9. Listen to the question; answer as best you can. Be

        confident about what you know, and be honest about what you don’t know. Thanks for

        talking things thru with us, and I hope it helps.” See, Exhibit A.

    42) The next day, February 7, 2017, as arranged, Mr. Yun met with SA Shores and SA Polson

        in Torrance, CA. [Gov’t Disc. at 1610].

    43) SA Shores never corrected the prior representation made to Yun on March 30, 2016 that

        the investigation was about STAT, or advised Yun that he was a target of the federal

        investigation. Yun was never advised of his right to counsel until the end of the interview.

        SA Shores did not advise Mr. Yun of his communications with the OC.

    44) SA Shores was clearly suspicious of Yun’s motives, and CBOL. At one point early in the

        questioning, SA Shores asked Mr. Yun, “Um, I talked to (the OC), he’s the – have you

        talked to him recently?” [Gov’t Disc. at 3978]. See also, Exhibit B. Had SA Shores

        completed this sentence, as he did at the end of the interview, by reminding Yun that the



9
 The irony cannot be lost on this statement. Yun would be anything but “fine” after following this advice, but this
encouragement was intended to overcome whatever hesitation Mr. Yun may have had in meeting the Government
without counsel present.

                                                        9
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 10 of 20 PageID 85



      OC was CBOL’s attorney, it may have resulted in Mr. Yun terminating the interview until

      such time as he could determine what his rights were and obtain separate counsel.

   45) SA Shores questioned the OC on the substantive facts and elicited certain admissions which

      had not been elicited during the March 30, 2016 interview.

   46) At the same February 7, 2017 interview, and at the direction of SA Shores, to memorialize

      the conversation they had, Mr. Yun wrote a handwritten statement in the presence of NASA

      investigators.

   47) After obtaining these confessions, SA Shores for the first time referred to the OC as “the

      attorney who’s representing CBOL.” [Gov’t Disc. at 4003]. See, supra, paragraph 44.

   48) Only after obtaining admissions from Yun did SA Shores advise, “there’s a potential that

      people, CBOL employees, that you could face criminal penalties. Okay?” [Gov’t Disc. at

      4007, emphasis added]. See also, Exhibit B

   49) Yun was surprised by the notion that he could be charged, and later responded, “There’s a

      chance that I’ll be charged too?...Wow.” [Gov’t Disc. at 4019]. See also, Exhibit B

      Plainly, Mr. Yun had been mis-advised as to the purpose of the meeting and not advised at

      all about the risks he was facing. He was led down a path to self -destruction.

   50) Only after all of this did SA Shores finally disclose the OC’s relationship. He stated, “Um,

      and this is the other thing to, um, (the OC), he represents CBOL…His – he’s being paid to

      represent and protect them. Kay, he’s not your attorney. Okay?” [Gov’t. Disc. at 4020].

      See also, Exhibit B

   51) On March 23, 2017, Mr. Yun received a letter advising that he was a target of a Federal

      Grand Jury investigation. Apparently still not grasping that the OC was not his attorney,




                                                10
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 11 of 20 PageID 86



      Mr. Yun texted him, forwarding a picture of the target letter. He advised, “OC, I just got

      this in mail. Now I’m freaking out.” See, Exhibit A.

                                         ARGUMENT

   1. All Communications Between the OC and Mr. Yun Are Subject to The Attorney
      Client Privilege and Must Be Kept Out of Evidence

          A) An attorney-client privilege existed between Defendant Yun and the OC

   52) In Upjohn Co. v. United States, 449 U.S. 383 (1981), the Supreme Court held that

      communications between company counsel and employees of a company are privileged.

      However, the privilege belongs to the company, not the individual employee.              The

      company has the right to waive the privilege and share the results of internal investigations,

      including the potentially incriminating statements of employees. See, Avoiding The Perils

      and Pitfalls of Internal Corporate Investigations: Proper Use of Upjohn Warnings;

      February 11-14-2010, at 3.

   53) Because of this risk, attorneys conducting investigations on behalf of a corporate entity

      must warn their interviewees that statements they make are subject to disclosure. These

      warnings are known as Upjohn warnings. Id.

   54) At a minimum, a proper Upjohn warning informs the interviewee that: (1) the attorney is

      there to conduct a privileged and confidential interview of the employee; (2) the attorney

      represents the company, not the individual; (3) the company, not the individual, enjoys an

      attorney-client privilege with the attorney; and (4) the company may, as it sees fit, disclose

      the employee’s information and statements to third parties, including the government. Id.

   55) As a matter of good practice, Upjohn warnings are given in writing. This avoids the

      possibility that, as in the instant matter, the company employee mistakenly believes that

      corporate counsel is representing them individually or in conjunction with the corporation.


                                               11
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 12 of 20 PageID 87



   56) If corporate counsel fails to properly advise the employee of the scope of their

      representation, then, even if the attorney-client relationship does not legally exist, the

      privilege still applies if the client or would-be client reasonably believes that he is

      consulting a lawyer for the purpose of obtaining legal advice. Wylie v. Marley Co., 891

      F.2d 1463, 1471 (10th Cir. 1989). See also, United States v. Drake, 310 F. Supp. 3d 607,

      618 (M.D.N.C. 2018) (the professional relationship between attorney and client hinges

      upon the client’s belief that he is consulting a lawyer in that capacity and his manifested

      intention to seek professional legal advice).

   57) Thus, if corporate counsel fails to give a proper Upjohn warning and ensure that the

      employee understands them, the attorney-client privilege may apply to communications

      between the corporate attorney and the company employee because of the employee’s

      (mistaken) belief that an attorney-client relationship exists.

   58) An individual’s subjective belief that he is represented is not, alone, sufficient to create an

      attorney-client relationship. Id. A party asserting the attorney-client privilege has the

      burden of establishing the relationship and the privileged nature of the communication.

      United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009). The putative client must show

      that his subjective belief that an attorney-client relationship existed was at least minimally

      reasonable under the circumstances. Id. See also, United States v. Keplinger, 776 F.2d

      678, 701 (7th Cir. 1985).

   59) In circumstances such as these, involving corporate counsel, Courts have outlined a multi-

      part test to determine whether information is covered by the attorney-client privilege.

      Specifically: (1) where legal advice of any kind is sought; (2) from a professional legal

      adviser in his capacity as such; (3) the communications relating to that purpose; (4) made



                                                 12
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 13 of 20 PageID 88



      in confidence; (5) by the client; (6) are at his insistence permanently protected; (7) from

      disclosure by himself or by the legal adviser; (8) unless the protection be waived. Ruehle,

      583 F.3d at 607, citing, In re Grand Jury Investigation, 974 F.2d 1068, 1071 n.2 (9th Cir.

      1992).


          B) Statements Between Mr. Yun and the OC Should Be Suppressed Based on
             Attorney-Client Privilege

   60) Defendant Yun’s belief that he was represented by the OC is reasonable in light of the

      circumstances. The attorney-client privilege applies to all communications between Mr.

      Yun and the OC and the OC should be precluded from testifying, at trial, as to the substance

      of any communication between him and Mr. Yun.

   61) In this matter, the OC and Mr. Yun spoke on the phone the same day that AUSA Mandolfo

      advised SA Shores that he would present evidence to the Grand Jury in early 2017. The

      OC and Yun agreed to meet in Los Angeles the next day and did so meet. No written

      Upjohn warning exists from that meeting, and nothing in the text messages between the

      OC and Mr. Yun reflects an Upjohn warning.

   62) The text messages between the OC and Mr. Yun establish just the opposite – that Mr. Yun

      sought personal legal counsel from the OC and, based on their course of communication,

      had an objectively reasonable belief that the OC was representing him.

   63) First and foremost, Mr. Yun apparently admitted to the OC that he altered documents at

      CBOL. If Mr. Yun in fact made such an admission, he did so only because he believed the

      OC was his lawyer and by doing so there was no risk of bringing harm to himself.

      Thereafter, instead of advising Mr. Yun to seek counsel, the OC told him, “That’s ok, we’ll

      explain.” The use of the phrase “we will explain” confirms a relationship of trust and the



                                               13
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 14 of 20 PageID 89



      attorney’s protection of Yun from legal consequences. Thereafter, and working against

      Yun’s interests, the OC was actively involved in and communicating with the Government

      investigators to the detriment of his “client”, Yun.

   64) Later, when SA Shores called Yun to advise that the Grand Jury had been cancelled, Yun

      sought legal advice from the OC. He said, “Mr. Shores is coming out here and wants to

      meet with me the second week of February…I’m not sure what this means.” Instead of

      telling Mr. Yun that he could not offer him personal advice, the OC advised Yun: “This is

      not uncommon. The government is not going to put you in the grand jury until they have

      all the facts straight. This means the agent thought he had all the facts straight, but now

      realizes he doesn’t. He will ask you about the redactions, the same kind of questions I’ve

      asked you. I’ll learn some more info about where they are soon, I think. Stay tuned.” See,

      Exhibit A. In this communication, the OC advised Mr. Yun as to the reasonableness of the

      Government’s actions, and reassured Mr. Yun that Mr. Yun should go forward and

      willingly provide information to the Government.

   65) Thereafter, Yun met with OC to discuss his upcoming interview with the Government. The

      night before Yun was scheduled to speak with SA Shores, the OC advised: “One foot in

      front of the other…be confident…and be honest.” See, Exhibit A. These are the actions

      of an attorney, counseling a client.

   66) The communications are privileged, and the privilege is intact. The OC should not be

      allowed to testify to any communications with Mr. Yun and, as will be discussed below,

      the OC should not have disclosed these communications to the Government.               The

      combination of the OC and the agents working together served to trick Mr. Yun into

      believing he was not in trouble and that the course he was pursuing was risk free for him.



                                               14
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 15 of 20 PageID 90



      Such trickery must not be rewarded by allowing the Government to use Mr. Yun’s

      statements to SA Shores in evidence against Yun at trial.


   2. Based on the Totality of the Circumstances, the Government Tricked and Coerced
      Mr. Yun’s Confession in Violation of his Due Process and Fifth Amendment Rights

   67) In Illinois v. Perkins, 496 U.S. 292 (1990), the Supreme Court warned that deliberate use

      of deception and manipulation by the police is incompatible “with a system that presumes

      innocence and assures that a conviction will not be secured by inquisitorial means. Id. at

      303. Moreover, [A]s law enforcement officers become more responsible, and the methods

      used to extract confessions more sophisticated, [a court’s] duty to enforce federal

      constitutional protections does not cease. It only becomes more difficult because of the

      more delicate judgments to be made.” Id.

   68) Earlier, in Miranda v. Arizona, 384 U.S. 436, 476 (1966), the Supreme Court expressly

      disapproved of deceptive stratagems such as giving false legal advice, stating “any

      evidence that the accused was threatened, tricked, or cajoled into a waiver will, of course,

      show that the defendant did not voluntarily waive his privilege.”

   69) Additionally, in Miller v. Fenton, 474 U.S. 104, 109-110 (1985), the Supreme Court stated

      that, “certain interrogation techniques, either in isolation or as applied to the unique

      characteristics of a particular suspect, are so offensive to a civilized system of justice that

      they must be condemned under the Due Process Clause of the Fourteenth Amendment.”

   70) It is plain that CBOL’s attorney, acting hand-in-hand with criminal investigators, deceived

      Mr. Yun into believing that he was receiving sound legal advice for his own benefit, when

      in fact the advice being received could not have been more harmful to Mr. Yun. Further,

      Government investigators and prosecutors knew that CBOL’s attorney was actively



                                                15
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 16 of 20 PageID 91



      working on the extraction of information from Yun, and the delivery of Yun to federal

      authorities to self-incriminate himself (and hopefully, spare the corporation). No attempts

      were made to confirm that CBOL’s attorney had adequately informed Yun of the attorney’s

      role in representing the company, and not Yun. No target or subject letter was sent to Yun

      until after Yun was delivered to Government agents and the confession obtained. Plainly

      the Government was waiting and working with the attorney, who was grooming and

      reassuring Mr. Yun that he did not have a problem and that he should cooperate with the

      investigators. How else does one explain Yun’s reaction when SA Shores advised him that

      he could face a criminal charge? Here, the actions of the attorney became the actions of

      the Government.

   71) Trickery or deceit is prohibited in the course of soliciting a confession to “the extent it

      deprives the suspect ‘of knowledge essential to his ability to understand the nature of his

      rights and consequences of abandoning them.” United States v. Degaule, 797 F. Supp. 2d

      1332, 1380 (N.D.Ga. 2011) (internal quotation marks omitted0. See also, United States v.

      LaForgia, No. 12-0057-WS-C, 2012 WL 1869035, at *4 (S.D.Al. May 22, 2012) (a

      voluntariness analysis in circumstances of deception turns on whether the defendant was

      deceived about the nature of his rights or the consequences of abandoning them).

   72) The use of a trusted individual, such as CBOL’s attorney, who ingratiated himself to Mr.

      Yun, to trick someone into making a confession is strictly prohibited and requires

      suppression of any subsequently obtained statement. See, Leyra v. Denno, 347 U.S. 556

      (1954) (Government’s use of a psychiatrist to visit accused, in actions leading up to the

      confession, required suppression of confession). See also, Spano v. New York, 360 U.S.

      315 (1959) (confession ruled involuntary where obtained by a policeman who was a close



                                               16
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 17 of 20 PageID 92



      friend of the defendant and who told defendant he would be in trouble unless defendant

      confessed). See also, Grant v. Wainwright, 496 F.2d 1043 (5th Cir. 1974) (where doctor

      is sent to jail ostensibly to treat prisoner but extracts confession, confession is suppressed).

   73) The Government bears the burden of proving that the statement here was freely and

      voluntarily given and not the product of trickery. See, 1 McCormick on Evid. § 155 (7th

      Ed. (deception and trickery are factors to consider in determining whether voluntariness

      has been demonstrated). The government will be unable to sustain that burden.

   74) Although some degree of trickery is permissible in law enforcement questioning, in

      deciding whether the trickery improperly influenced the voluntariness of a Defendant’s

      confession, Courts distinguish between intrinsic misrepresentations and extrinsic

      misrepresentations. Intrinsic misrepresentations are misrepresentations as to the facts

      relevant to the case, such as the police overstating the quantum of evidence, or that a

      bystander has identified the defendant as a perpetrator of the crime. These, intrinsic,

      misrepresentations are generally permissible. By contrast, extrinsic misrepresentations are

      misrepresentations that go beyond the facts of the case and delve into other matters, such

      as legal advice. Extrinsic misrepresentations are generally entitled to more weight in a

      voluntariness analysis than misrepresentations as to intrinsic facts. Id. See also, United

      States v. Duvall, 537 F.2d 15 (2nd Cir. 1976) (defendant erroneously told by AUSA that

      he would get 100 years in jail- such misstatement of the law resulted in suppression of

      confession).

   75) Here, the totality of the circumstances, establish that the Government was a willing party

      to the trickery that convinced Mr. Yun to confess, that his confession was neither knowing




                                                17
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 18 of 20 PageID 93



      nor voluntarily, and that his oral and written statements of February 7, 2017, should be

      excluded.

   76) In December 2016, January 2017, and February 2017, Mr. Yun sought legal advice from

      the OC. He believed the OC to be his lawyer and to be acting in his best interests. He was

      never told to secure independent counsel. He was never advised that the OC shared his

      potential confession with the Government. Rather he was told that the OC would help

      explain the facts at issue, and then when meeting with SA Shores to put “one foot in front

      of the other…Listen to the question; answer as best you can…Be confident…and be

      honest.” See, Exhibit A.

   77) The Government, for its part, knew that Yun had trusted the OC, to his detriment. Why

      else would SA Shores, at the end of the interview with Yun, feel the need to advise Yun

      that the OC was not his lawyer?

   78) Against this backdrop, the Government sought Mr. Yun’s confession. Yun, who had been

      under subpoena to testify before the Grand Jury, and who was advised to speak with the

      Government, was never told that he had a choice.

   79) Instead of clarifying Mr. Yun’s relationship with the OC, or asking for an Upjohn waiver,

      SA Shores purposely avoided any further discussion about the relationship until after Yun

      confessed. [Gov’t. Disc. 3978 - “Um, I talked to (the OC), he’s the – have you talked to

      him recently?”]. See also, Exhibit B. Plainly, SA Shores caught himself before completing

      the sentence, “he’s the lawyer for CBOL,” as he did not want to focus on the OC’s role as

      counsel for CBOL and not Yun, lest Yun reconsider speaking with him, or consider the

      need to obtain counsel. Id.




                                              18
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 19 of 20 PageID 94



     80) Only after Mr. Yun confessed did SA Shores finally tell Mr. Yun, “Um, and this is the

         other thing to, um, (the OC), he represents CBOL…His – he’s being paid to represent and

         protect them. Kay, he’s not your attorney. Okay?” Id.

     81) SA Shores’ tactics are borne out through other evidence. For example, as of January 12,

         2017, the date when SA Shores disclosed Yun’s potential admission to the US Attorney’s

         Office, Yun was clearly a target, or at least a subject, of the Grand Jury investigation.

         [Gov’t Disc. at 1564 - where the AUSA advises SA Shores that he would consider indicting

         Yun separately from Deborah Raney and Hipps].

     82) However, instead of advising Mr. Yun of his target status, SA Shores allowed Mr. Yun to

         persist in the understanding, previously articulated to him by SA Mazzella, that the case

         was about STAT and Yun was only a witness. Prior to the interview, Yun was not advised

         to the contrary, not of his target or even subject status 10.

     83) Nor may the Government claim a separation between the conduct of the OC and the agent

         during the second interview somehow preserves the second interview’s admissibility. As

         demonstrated above, CBOL’s attorney was working hand in hand with the Government to

         deliver Yun to the Government. The Government cannot benefit here since the defendant’s

         initial confession to the OC was obtained improperly. As other Courts have stated, the use

         of coercive and improper tactics in obtaining an initial confession may warrant a

         presumption of compulsion as to a second one, even if the latter was obtained after properly

         administered Miranda warnings. United States v. Pritchette, 219 F. Supp. 3d 379, 386

         (S.D.N.Y. 2016), citing United States v. Taylor, 745 F.3d 15, 25 (2nd Cir. 2014).




10
  It is the policy of the Department of Justice to advise targets of a grand jury investigation of their internal designation
and, more importantly, advise them of their rights. See, DOJ Manual 9-11.151.

                                                             19
Case 6:19-cr-00049-GAP-EJK Document 27 Filed 07/29/19 Page 20 of 20 PageID 95



   84) The rejection of the second-interrogation rule was expressed in Missouri v. Seibert, 542

       U.S. 600, 613 (2004), where the Supreme Court noted the likelihood that an accused who

       confesses once will confess again and therefore, even if the second confession technically

       meets the requirements of law, it too must be suppressed if the misconduct associated with

       the first taints the second.

   85) Prior to filing the instant motion, undersigned counsel communicated with AUSA Vincent

       Chiu, who represents the Government in this matter and advised that the Government

       opposes the relief sought herein.

WHEREFORE, for the reasons stated above, Defendant Seongchan Yun, A/K/A Steven Yun,

respectfully requests that an evidentiary hearing be held on the matters set forth herein and that all

statements made to the OC and to SA Shores be suppressed.

Dated: June 29, 2019                           Respectfully submitted,

                                               /s/ Todd Foster
                                               TODD FOSTER
                                               Florida Bar No.: 0325198
                                               tfoster@barnettbolt.com
                                               BARNETT, BOLT, KIRKWOOD, LONG
                                               KOCHE & FOSTER, P.A.
                                               601 Bayshore Blvd. Suite 700
                                               Tampa, FL 33606
                                               Telephone: (813) 253-2020
                                               Attorney for the Defendant


                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that I filed the foregoing with the Clerk of United States District

Court, using the CM/ECF System on this 29th day of June 2019.

                                               /s/ Todd Foster
                                               TODD FOSTER




                                                 20
